DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of "a surface of the flexible flat cable being covered by a metal shielding layer" as cited in claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Figure 3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  Specification, [0009], describes FIG. 3 as a traditional example.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.  Specification does not provide detailed description to explain how the signal lines configured to transmit the read signal and also coupled to the ground pattern of the sensor substrate via a capacitor and coupled to the ground pattern of the AFE substrate via a capacitor as claimed in claims 1 and 9.  Claims 2-8 are included in this rejection because of dependency.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1, lines 25-30, "a ground pattern of the sensor substrate" and "a ground pattern of the AFE substrate" are unclear to how these relate to "a ground pattern…in each of the sensor substrate and the AFE substrate" cited in lines 18-19 of the claim.  Claim 9 has similar issue.
 	Claim 1, lines 13-14, "the signal line" lacks antecedent basis.
 	Claim 3, line 6, --of the plurality of layers-- should be inserted before "overlapping".
 	Claim 3, line 7, "the signal line" lacks antecedent basis.
	Claim 5, lines 4-5, "a binding member" is unclear to how this relates to "a binding member" cited in line 3 of the claim.
 	Claim 6, line 2, "the first and second" should be inserted before "layers".
	Claim 7, lines 7-8, "each lead wire" is unclear since there are different lead wires cited in claim 1.
 	Claims 2, 4, and 8 are included in this rejection because of dependency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA, FIG. 3) in view of Lee et al. (2017/0005424) and Wen et al. (2020/0382016).
 	AAPA, FIG. 3 discloses an image reading device comprising a sensor substrate including a sensor for image reading; an AFE substrate including an analog front end configured to received and process a read signal output from the sensor; and a flexible flat cable (50) including a plurality of lead wires arranged in a width direction intersecting with a longitudinal direction, the cable being configured to couple the sensor substrate and the AFE substrate, wherein the lead wires include a first lead wire (52), a second lead wire (54), wherein the first and second lead wires are signal lines configured to transmit the read signal from the sensor substrate to the AFE substrate; a third lead wire (VAD1) having a smaller voltage change than the signal line; a fourth lead wire (56), a fifth lead wire (58), wherein the fourth and fifth lead wires are signal lines configured to transmit the read signal from the sensor substrate to the AFE substrate; and a ground line coupled to a ground pattern included in each of the sensor substrate and the AFE substrate, wherein the ground line (53) is provided between the first lead wire and the second lead wire, and wherein each of the signal lines is coupled to a ground pattern of the sensor substrate via a capacitor and is coupled to a ground pattern of the AFE substrate via a capacitor (re claim 1).  AAPA, FIG. 3 also discloses that the third lead wire is a lead wire configured to supply a power supply voltage or a reference voltage to the sensor substrate (re claim 2), and a surface of the flexible cable is covered by a metal shielding layer (re claim 8).
 	AAPA, FIG. 3 does not disclose the third lead wire being provided between the second lead wire and the fourth lead wire (i.e., between two signal lead wires), and the third lead wire being coupled to a ground pattern of the sensor substrate via a capacitor and being coupled to a ground pattern of the AFE substrate via a capacitor (re claim 1).
 	Lee et al. discloses a flat cable comprising a lead wire (power lead wire 1208 or 1215) which is provided between two signal lead wires (FIG. 1A).  It would have been obvious to one skilled in the art to rearrange the third lead wire of AAPA, FIG. 3 such that it is provided between two signal lead wires as taught by Lee et al. to meet the required electrical properties of the cable.  Furthermore, rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
 	Wen et al. discloses a device comprising a lead wire (i.e., power lead wire) coupled to a ground pattern via a capacitor (Fig. 3).  It would have been obvious to one skilled in the art to couple the third lead wire (the power lead wire) of AAPA, FIG. 3 to a ground pattern of the sensor substrate via a capacitor and to a ground pattern of the AFE substrate via a capacitor as taught by Wen et al. to reduce power supply noise and voltage spike on the power supply lead wire.
 	Claim 9 is a method counterpart of claim 1.

Allowable Subject Matter
Claims 3-7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee J Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2841